Citation Nr: 1144050	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO. 09-39 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel
INTRODUCTION

The Veteran had active military service from August 1975 to April 1981 and from February 1990 to August 1994. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In April 2011, the Veteran presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge. 


FINDINGS OF FACT

1. The Veteran has current bilateral ear hearing loss disability for VA compensation purposes, as well as tinnitus. 

2. There is probative medical nexus evidence showing the Veteran's current bilateral hearing loss and tinnitus disabilities that are the result of acoustic trauma sustained during his active service in the Army.


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in his favor, the Veteran has bilateral hearing loss that was incurred in active military service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2. Resolving all reasonable doubt in his favor, the Veteran has tinnitus that was incurred in active military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). In any event, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the claim at issue. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


The Merits of the Claims

The Veteran contends that he developed bilateral hearing loss and tinnitus as the result of acoustic trauma during service. Specifically, he alleges that he was exposed to hazardous noise exposure as the result of his military occupational specialties (MOS's) as a cannon crewman, a lance missile crew member, and a radio communicator for an artillery unit. His DD Form 214 confirms he served in these capacities. He asserts acoustic trauma from missile fire, artillery fire, M-16s, and grenades. He reports he did not wear hearing protection during service. He denies any post-service noise exposure. 

Upon review of the evidence of record, the Board grants the appeal for service connection for bilateral hearing loss and tinnitus. There is probative medical evidence from private audiology physicians linking the Veteran's current bilateral hearing loss and tinnitus to acoustic trauma from his military service. 

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). In other words, the laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection. Id. 

The Court also subsequently held that service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes. Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

An October 2008 VA audiology examination revealed bilateral sensorineural hearing loss disability according to the requirements of 38 C.F.R. § 3.385, as well as tinnitus. Private audiology records dated in 2008 revealed similar findings. The October 2008 VA audiogram showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
20
20
25
40
LEFT
15
20
20
25
40

Speech audiometry revealed speech recognition ability of 100 percent in both the right and left ears.
 
However, the question remains whether this current hearing loss and tinnitus are related to acoustic trauma during the Veteran's military service. There is no medical evidence in his STRs or any lay assertions during service of complaints, treatment, or diagnosis of hearing loss or tinnitus. Neither tinnitus nor a hearing loss disability by the standards of 38 C.F.R. § 3.385 was demonstrated during service. 

The Veteran's dating of the onset of his hearing loss and tinnitus symptoms has frequently been inconsistent. See October 2009 Substantive Appeal; October 2008 VA audiology examination; March 2011 representative statement; April 2011 hearing testimony at pages 3-4. However, as noted the Veteran served in military specialties where he was exposed to acoustic trauma. The Department of Defense's Duty MOS Noise Exposure Listing confirms that the Veteran's military occupational specialties involved a "high" probability of noise exposure. The Veteran's MOS assignments throughout his periods of service are supportive of his allegation of exposure to acoustic trauma. The Veteran also credibly relates that he sustained exposure to acoustic trauma during service. Thus, in-service acoustic trauma is confirmed. 

As noted, a claimant may establish direct service connection for a hearing disability initially manifest several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service. Hensley, 5 Vet. App. at 164. See also 38 U.S.C.A. 1113(b); 38 C.F.R. 3.303(d). 

There is no clinical evidence of sensorineural hearing within one year after the Veteran's separation from service. Therefore, the presumption of in-service incurrence is not for application. 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

The Board now turns to the central issue in this case - whether there is probative, competent evidence of a nexus (i.e., link) between the Veteran's current bilateral hearing loss and tinnitus and the confirmed acoustic trauma during his periods of service. Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence. See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991). 

The Veteran has submitted two favorable, private audiology medical opinions. In April 2011, the Veteran's treating physician, Dr. Thomas Lavake, MD., opined that the Veteran's tinnitus and hearing loss "are directly related to exposure to bad noises" shown during the Veteran's military service. Also in April 2011 a private audiologist opined that the Veteran's tinnitus and hearing loss are "as likely as not related to the noise exposure he [the Veteran] sustained while in service." Both opinions were based on a review of the Veteran's STRs. These private opinions lend probative support to the Veteran's claim. They are supported by the Veteran's reported history of confirmed in-service acoustic trauma. There is no evidence of intercurrent post-service noise exposure.  Earlier private audiology reports dated in 2008 also document a history of military noise exposure in the context of the Veteran's current hearing loss and tinnitus diagnoses. 

The October 2008 VA audiology examiner opined that the etiology of the Veteran's hearing loss and tinnitus cannot be determined "without resorting to speculation." This examiner remarked that no audiological information was available in the STRs for the Veteran's last two years of service in 1993 and 1994. Also, the examiner noted there were no complaints or findings of hearing loss or tinnitus during service. The Board can rely on an examiner's conclusion that an etiology opinion would be speculative, as long as the examiner explains the basis for such an opinion. Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). An equivocal medical opinion may still be competent, and cannot be considered "non-evidence."  Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008). But an etiological opinion should be viewed in its full context and not characterized solely by the medical professional's choice of words. See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997). The Court has pointed out that an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996). In summary, despite this speculative medical opinion, the other private medical evidence of record sufficiently demonstrates a nexus between current bilateral hearing loss and tinnitus and confirmed acoustic trauma during the Veteran's military service. 

Accordingly, resolving any doubt in the Veteran's favor, the Board concludes the evidence supports service connection for bilateral hearing loss and tinnitus. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. The appeal is granted as to both issues. 

The Board does not express an opinion as to the severity of these disorders for the purpose of assigning a disability rating, as the RO will undertake these decisions on implementation of this action. 


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


